Citation Nr: 1503338	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral flat feet (pes planus).

3.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from January 1973 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
The Veteran contends that he has tinnitus due to noise exposure as a mechanic.  A December 2010 VA examination report reflects that it is more likely than not that the Veteran's tinnitus is related to his nonservice-connected hearing loss, and less likely that it is related to service.  

The Veteran contends that he has bilateral flat feet caused by not wearing proper footwear in service, and that he has suffered pain from fallen arches since 1973.  A February 1973 STR (podiatry clinic), three weeks after entrance into service, reflects that the Veteran had mild foot strain secondary to his boots which were too tight.  Additional STRs are negative for foot complaints.  The Veteran's December 1975 report of medical history for separation purposes reflects that he denied foot trouble and lameness.  His December 1975 report of medical examination for separation purposes reflects that his feet were normal upon examination.  March 2011 correspondence from K. Zwiefel (Doctor of Chiropractic) reflects that the Veteran has pronation and flat foot issues which affect his spine; however, Dr. Zwiefel did not discuss the Veteran's service.  

The Veteran contends that he has a lung disability due to asbestos exposure working as a mechanic in service.  The Veteran has a diagnosis of chronic obstructive pulmonary disease (COPD).  A June 2010 letter from Dr. J. Behr reflects his opinion that it is as likely as not that the Veteran's COPD is related to his exposure to asbestos; however, Dr. J. Behr did not discuss the Veteran's post service occupation as a mechanic, did not provide any rationale, and did not discuss the Veteran's 40 year history of smoking.  A December 2010 VA examination report reflects that there is no radiologic evidence of asbestos lung disease and that the Veteran's current disability is not likely related to asbestos exposure, but is more likely related to the Veteran's 40 year history of smoking a pack of cigarettes a day.  

VA clinical records from 2012 reflect that the Veteran had recently been approved for Social Security Administration (SSA) disability benefits.  (See March 2012 records).  Unfortunately, the records do not state the disability or disabilities for which the Veteran was awarded benefits.  VA should attempt to obtain all Social Security Administration records pertinent to the Veteran. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.  

2.  Thereafter, if and only if, SSA records, or other newly acquired records, indicate that the Veteran may have tinnitus, a disability of the feet, or a lung disability due to service, obtain a VA examination/opinion as to whether it is as likely as not (50 percent or greater) that such a disability is causally related to, or aggravated by, active service.  

3.  Thereafter, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




